Order entered February 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00114-CV

       IN RE JAMES T. DANIEL AND KRISTI A. DANIEL, Relators

          Original Proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-52305-2021

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is relators’ February 11, 2022 petition for writ of

mandamus in which they challenge the trial court’s temporary order changing the

conservator with the exclusive right to determine the children’s primary residence.

      We request that real party in interest and respondent file a response, if any,

to the petition for writ of mandamus by February 18, 2022.

                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE